Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 28 July 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] July 28th 1775 half after 4 oClock
May it Please your Excellency

Agreable to your order I Send the following observation taken by the Century posted upon Powder Horn Hill, from about 7 oClock A.M. to 2 oClk P.M. one Ship gone out, three Ships & two Tenders Coming in, about 12 Boats passd from Boston to Charlestown Light Loaded, or almost Em[p]ty, three Boats passd from Charlestown to Boston Very heavy Loaded with Men.
I would beg leave to ask your Excellency whether it was the intent & meaning of your Orders to Send an Express to Head Quarters Every day when there is nothing more Occurs than has for two days passd. These from your Excellency’s most Obediant Servent

Loammi Baldwin Lieut. Coln.

